Appeal from an order of the Family Court, Kings County, dated December 11, 1972, which directed the appellant to pay $95 per week for the support of the petitioner and their younger daughter.- Order modified, on the law and the facts, so as to reduce the amount of support payable by appellant to $80 per week. As so modified, order affirmed, without costs. The upward modification of support was directed on the basis of an increase in the appellant’s earnings (see Matter of Handel v. Handel, 32 A D 2d 946, affd. 26 N Y 2d 853; Matter of DelU Veneri v. Belli Veneri, 40 A D 2d 735). In our opinion that factor was offset by the fact that the elder daughter of the parties is emancipated and is no longer covered by the order of support in question, as she had been under the prior order. Hopkins, Acting P. J., Munder, Latham, Christ and Benjamin, JJ., concur.